Citation Nr: 0416461	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a low back injury, currently evaluated as 40 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran had active service from December 1958 to March 
1973 and from January 1981 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied the benefit sought on 
appeal.

In July 2003, the Board remanded this case to the RO for 
additional development of the evidence.  The development 
having been completed the case is once more before the Board 
for appellate consideration.   

The Board notes that the veteran failed to submit a 
substantive appeal following issuance of a statement of the 
case in December 2003 on the issue of whether there is new 
and material evidence to reopen a claim of entitlement to 
service connection for a left wrist disorder.  Accordingly, 
the Board's jurisdiction is limited to the issue as stated on 
the title page.  

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington , D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a comprehensive review of the record the Board 
notes that the issue on appeal remains unresolved, 
clinically.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Additional development to include comprehensive VA neurologic 
and orthopedic examinations with pertinent medical opinion 
are needed to supplement the record in order to determine the 
current extent and degree of severity of the service-
connected low back disability.  The Board notes that the 
veteran's service-connected residuals of a low back injury 
are evaluated as 40 percent disabling under Diagnostic Code 
5295-5293.

The CAVC has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support the claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  VBA AMC should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded VA special 
orthopedic and neurologic examinations by 
an orthopedic surgeon and neurologist or 
other appropriate medical specialist(s), 
including on a fee basis, if necessary, 
for the purpose of determining the nature 
and extent of severity of his service-
connected residuals of a low back injury.  
The claims file, a separate copy of this 
remand, a copy of the new rating criteria 
for evaluating disabilities of the spine 
under a general rating formula, effective 
September 26, 2003, a copy  of Fast 
Letter 03-28, New Spine Rule; Revised 
Spine worksheet and the criteria under 
38 C.F.R. § 4.40, 4.45, 4.59 must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The medical specialists 
must be requested to annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies should 
be conducted to include electromyography 
(EMG) testing to confirm any 
radiculopathy associated with service-
connected residuals of a low back injury.  

The examiners are requested to clinically 
correlate the veteran's complaints and 
findings to the pertinent schedular 
criteria including intervertebral disc 
syndrome under Diagnostic Code 5243.  

In addition to completing the worksheet 
for evaluating disabilities of the spine 
pursuant to Fast Letter 03-28, New Spine 
Rule; Revised Spine worksheet the 
examiners must report the range of motion 
of the low back in degrees of arc with an 
explanation as to what is the normal 
range of motion of the lumbosacral spine.  
The examiners must comment on the 
presence or absence of incapacitating 
episodes of intervertebral disc syndrome 
involving the low back in accordance with 
the new rating criteria for evaluation of 
intervertebral disc syndrome.  
Specifically, the orthopedic examiner 
must identify all orthopedic 
manifestations related to service-
connected residuals of a low back injury.  
Also, the orthopedic examiner should 
express an opinion as to whether any 
stenosis of the low back represents a 
natural progression of the low back 
injury of service origin as opposed to 
intercurrent and unrelated etiology.  The 
neurologist must identify all neurologic 
manifestations related to service-
connected residuals of a low back injury 
confirmed by EMG.  All orthopedic and 
neurologic findings should be reported in 
detail.  

The examiners must comment upon the 
extent, if any, to which pain, supported 
by adequate pathology and evidenced by 
the visible behavior of the veteran, 
results in functional loss.  The 
examiners must carefully elicit all of 
the veteran's subjective complaints 
concerning his service-connected low back 
disability and offer an opinion as to 
whether there is adequate pathology 
present to support the veteran's 
subjective complaints.  

It is requested that the examiners also 
provide explicit responses to the 
following questions:

Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiners must comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?

The examiners must comment on whether 
pain is visibly manifested on movement of 
the low back, and, if so, to what extent; 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
service-connected low back disability; 
the presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the service-connected low 
back; or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
service-connected low back disability.  
The examiners must comment on whether 
there are other objective indications of 
the extent of the veteran's pain, such as 
the medication he is taking or the type 
of any treatment he is receiving.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The VBA AMC is advised that 
where the remand orders of the Board or 
the CAVC are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The VBA AMC should then conduct any 
necessary development/action to include 
readjudication of the issue of 
entitlement to an increased evaluation 
for service-connected residuals of a low 
back injury including consideration of 
38 C.F.R. § 3.321(b)(1).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the 
VBA AMC should issue a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  A reasonable 
period of time for a response should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified by the 
VBA AMC; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
an increased evaluation.  38 C.F.R. § 3.655 (2003).



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





